Territory of Michigan county of wayne towit supreme court September TERM A D ONE THOUSAND EIGHT HUNDRED AND SEVENTEEN
John S Roby vs Alexis Luc Reaume affidavit.
And now Alexis Luc Reaume above named defendant maketh oath that he is advised and verily believes that His Excellency Lewis Cass Esquire is a material witness for him in this case & that he cann[ot] safely come on to trial without his evidence —• He fur[ther] maketh oath that he has made use of due diligence to obtain the attendance of said Lewis Cass Esquire at this term but could not, the said Lewis Cass Esquire, being, as this affiant has been informed and verily believes, now absent on publick business of the United States.
And this affiant further maketh oath that he is advised & verily believes that Anthony Butler Esquire is also a material witness for him in said case without whose testimony he is advised & verily believes he cannot go safely on to trial of the same — that the said Anthony has been a long time absent from this Territory in parts unknown to this affiant until within a short [tim]e so that this affiant could not take the depositio[n of the sa]id Anthony — but this affiant further make[th] oath that he has recently been advised that said Anthony is now in Kentucky at which place he believes, before the next term of this Court, with the aid of a Dedimus potestatem of said Court, he can obtain the deposition of said Anthony — and also that he can obtain the evidence of said Lewis Cass Esquire at the same Term And this affiant further maketh oath that he does not make this affidavit for delay merely but because he is advised & verily believes that the said witnesses named are material for him in the trial of this case without whose evidence he cannot safely go on to the trial of said case
Subscribed before me Alexis Luc Reaume
Peter Audrain
J. P. D. D
*539Sworn to & subscribed before me the undersigned [o]ne of the Justices of the Peace in & for said Territory [by] the abovenamed Alexis Luc Reaume this [eighteenth day of September A D one thousand eight hundred and seventeen.
James Abbott.
Alexis Luc Reaume Justice of the Peace

[In the handwriting of William Woodbridge]